In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-4437
GETU HAILU KEBE and GEDAM TESFAYE AYELE,
                                                     Petitioners,
                              v.

ALBERTO R. GONZALES, Attorney General
of the United States,
                                                     Respondent.
                       ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                  Nos. A79 290 810, A79 290 811
                       ____________
   ARGUED DECEMBER 13, 2006—DECIDED JANUARY 19, 2007
                       ____________


 Before POSNER, MANION, and EVANS, Circuit Judges.
  MANION, Circuit Judge. Getu Kebe, an Ethiopian citi-
zen, and his wife, Gedam Tesfaye Ayele, petition for
review of the order of the Board of Immigration Appeals
denying their motion to reopen their claims for asylum,
withholding of removal, and relief under the Conven-
tion Against Torture. Kebe’s original claim was that
Ethiopian authorities imprisoned and beat him because of
his membership in the Oromo Liberation Front (OLF). His
wife filed a derivative claim for asylum. After the BIA
2                                              No. 05-4437

affirmed the Immigration Judge’s denial of all relief, Kebe
and his wife moved to reopen alleging changed country
conditions. Because, in denying the motion to reopen, the
BIA failed to analyze Kebe’s evidence that conditions
for members of opposition political organizations like
OLF had worsened since the BIA’s original decision, we
grant the petition and remand.


                      Background
  Kebe, who is of Oromo ethnicity, has been a supporter
of the OLF since the 1990’s. The OLF is an opposition
organization that supports Oromo nationalism and has
been attempting to wage an armed struggle against the
coalition that controls the Ethiopian government, the
Ethiopian People’s Revolutionary Democratic Front
(EPRDF), which is dominated by the Tigrayan ethnic
group.
  Kebe’s support for the OLF caused him to suffer seri-
ous mistreatment at the hands of the government. He
was arrested in December 1998, held for twenty-four hours,
and interrogated about his OLF ties. After his release,
he was told to report to the police once a week. Kebe
complied for several months but then stopped because
the requirement was preventing him from running his
business. After he stopped reporting, the authorities
arrested him a second time in December 1999. This time
authorities imprisoned him for two months, beat him
with rubber truncheons, dragged him across the floor
with his hands bound, and stuffed a sock in his mouth
so he could not scream. The authorities again questioned
him about his OLF affiliation and also about why he
stopped reporting to the police. After being released from
No. 05-4437                                              3

this second imprisonment, Kebe and his wife fled to Kenya
in the summer of 2000 and then came to the United States
in September of that year because Kenya does not grant
asylum to Ethiopians.
  Kebe claimed asylum in 2001 based on his support for
the OLF and his Oromo ethnicity. The IJ found Kebe
credible. However, she denied his asylum claim because
she decided that Kebe’s second arrest and the beatings
were the result of his failure to report as required rather
than his OLF membership. Furthermore, she decided that
he did not have a well-founded fear of future persecution
because the situation in Ethiopia had improved since
elections in 1995, with the government becoming more
receptive to the participation of opposition groups in
politics. She also concluded that “[g]eneral efforts by a
government to learn about OLF activities, especially
when the OLF’s goal is the violent overthrow of the cur-
rent Ethiopian government, is not persecutory.” There was
no finding, however, that Kebe himself committed acts
of violence. Finally, she pointed out that Kebe’s six sib-
lings and his mother were still in Ethiopia and had not
been harassed despite their Oromo ethnicity. Kebe ap-
pealed, and the BIA affirmed without opinion in March
2004.
  Kebe did not petition for review of this order. Instead,
after retaining new counsel, he filed a motion in August
2005 to reopen proceedings based on the ineffective
assistance of his former counsel and changed country
conditions in Ethiopia. Only the latter claim—changed
country conditions—is at issue in this appeal.
  As evidence of the changed country conditions, Kebe
submitted numerous human rights reports and news
articles. These indicated that violence in Ethiopia against
4                                                No. 05-4437

supporters of the political opposition had increased both
before and after the opposition’s unexpectedly strong
showing in the most recent elections, held in May 2005.
In particular, Kebe submitted news articles from the
BBC and Agence France-Presse reporting on the govern-
ment’s alleged imprisonment, torture, and killing of
members of the Coalition for Unity and Democracy (CUD),
an umbrella organization of opposition political parties,
in anticipation of the 2005 election. These articles also
reported on the deaths of twenty-two Ethiopians which
occurred after the election when police fired on people
protesting government-sponsored election fraud.
  Finally, Kebe has included with his appellate brief
the most recent State Department Country Report on
Ethiopia covering 2005. Although this report was not
submitted with Kebe’s motion to reopen (it had not been
published at that time) we may take judicial notice of it. See
Giday v. Gonzales, 434 F.3d 543, 556 n.6 (7th Cir. 2006). This
report states that “[a]lthough there were some improve-
ments, the government’s human rights record remained
poor and worsened in some areas.” (Pet. App. Ex. C5 at 1.)
For example, “in the period following the elections,
authorities arbitrarily detained, beat, and killed opposi-
tion members . . .” and “[d]uring the year [2005] attacks by
police, the army, and militia against members of the
opposition and the general public escalated, particularly
for demonstrations against the results of the May na-
tional elections.” (Id. at 1, 11-12.) The report noted that
although there were “numerous opposition rallies” prior
to the 2005 elections, the government restricted the right
to protest following the elections. (Id. at 11.) Finally,
the report stated that the CUD umbrella coalition con-
tinued to report beatings and detentions of its members
No. 05-4437                                                 5

through the fall of 2005, the end of the period that this
most recent report covers.
  The BIA rejected Kebe’s argument with a conclusory
statement that “the respondents have failed to show
materially changed conditions in Ethiopia . . . .” The BIA
also found that Kebe’s ineffective assistance arguments
could have been raised earlier.


                          Analysis
  On appeal, Kebe’s sole contention is that the BIA erred
by rejecting his claim of changed country conditions
since 2005 without discussing any of the new evidence
which, he says, shows that conditions have worsened
since the BIA’s initial decision rejecting his asylum claim in
2004.
  This court reviews the denial of a motion to reopen for
abuse of discretion. Patel v. Gonzales, 442 F.3d 1011, 1016
(7th Cir. 2006). A motion to reopen may be granted if the
applicant presents material evidence of changed country
conditions that was unavailable at the time of his previous
hearing. 8 C.F.R. § 1003.2(c)(3)(ii); Zhao v. Gonzales, 440
F.3d 405, 407 (7th Cir. 2005) (per curiam). In this case, the
BIA’s denial of Kebe’s motion based on changed country
conditions did not discuss or analyze any of Kebe’s evi-
dence suggesting that both before and after the elections
in 2005 the Ethiopian government launched increased
repression of opposition groups compared to the situation
in 2004. Although the BIA might have offered reasons for
rejecting the evidence of changed conditions, or for deny-
ing relief despite changed conditions, the absence of any
articulated reasons in the BIA’s decision constitutes an
abuse of discretion and requires a remand.
6                                                No. 05-4437

  We have held that, although the BIA does not have to
“write an exegesis on every contention,” it must “consider
the issues raised, and announce its decision in terms
sufficient to enable a reviewing court to perceive that it has
heard and thought and not merely reacted.” Mansour v.
INS, 230 F.3d 902, 908 (7th Cir. 2000) (internal citation
and quotation marks omitted). We have frequently re-
manded cases when the BIA’s or the IJ’s failure to discuss
potentially meritorious arguments or evidence calls into
question whether it adequately considered these argu-
ments. See Sosnovskaia v. Gonzales, 421 F.3d 589, 593 (7th
Cir. 2005) (refusing to accept IJ’s conclusion that condi-
tions in applicant’s native Ukraine had changed enough
to negate her well-founded fear of persecution based on
her Jewish religion when IJ ignored applicant’s evidence
of current anti-Semitism in Ukraine); Fessehaye v. Gonzales,
414 F.3d 746, 750, 754-55 (7th Cir. 2005) (remanding
because BIA refused to reopen proceedings based on
applicant’s post-proceeding conversion to a Jehovah’s
Witness when applicant provided affidavit testifying to
her conversion, and BIA did not explain why it found
her evidence of conversion insufficient); Brucaj v. Ashcroft,
381 F.3d 602, 609-11 (7th Cir. 2004) (remanding because
BIA denied applicant’s claim for humanitarian asylum
giving only a “cursory” explanation of its decision that
did “little more than paraphrase the language of the
applicable regulation” and the basis for the decision
was not clear from the record).
  Kebe’s evidence about the situation leading up to and
following the 2005 elections post-dates not only his orig-
inal hearing before the IJ but also the BIA’s ruling on his
direct appeal. Furthermore, it is material. The information
arguably shows that the government sought to imprison
No. 05-4437                                                7

and torture opposition members in the period leading up
to the 2005 elections. It also shows that after the election,
when the opposition did better than expected, the gov-
ernment violently attacked and killed opposition protest-
ers, restricted freedom of assembly, and continued to
imprison and assault opposition politicians. The informa-
tion thus suggests that in the time since the BIA’s original
decision on Kebe’s asylum application, the government
has become even more aggressive about cracking down
on opposition groups, especially now that the success of
these groups in the 2005 election has shown them to be
a realistic threat to the government’s power.
  Kebe’s materials also show that the Ethiopian govern-
ment has long considered the OLF to be an organization
that needs to be violently suppressed. For example,
Human Rights Watch reports that the government
created a rival Oromo political party to marginalize the
OLF and justified imprisoning and torturing government
opponents because of their purported support of OLF.
Therefore, it is reasonable to infer from Kebe’s materials
that a more dangerous situation for opposition political
groups in general also means a more dangerous situation
for anti-government OLF supporters like Kebe. Finally,
and most importantly, Kebe’s testimony at his asylum
hearing about the beating and imprisonment that he
suffered shows an increased likelihood that he in particular
will be singled out for persecution in this heightened
climate of violence against the opposition. In spite of all
this, the BIA never discussed or analyzed the new and
recent information of increased anti-opposition violence
and repression that Kebe submitted, calling into question
whether it considered Kebe’s arguments. Accordingly, a
remand is necessary to direct the BIA to consider this
8                                              No. 05-4437

evidence and evaluate its significance. See Brucaj, 381 F.3d
at 609-11.
  We stress that Kebe’s new evidence does not necessarily
entitle him to a reopening of his asylum proceedings. We
also stress that we are not suggesting that all Oromos, or
even all OLF supporters, are entitled to asylum given
the developments following the 2005 elections. We merely
hold that, in light of Kebe’s past experiences of mistreat-
ment, the BIA should have specifically responded to the
significant, material evidence that Kebe submitted sug-
gesting that conditions in Ethiopia had changed for the
worse. Therefore, we GRANT THE PETITION and REMAND
for proceedings consistent with this opinion.

A true Copy:
       Teste:

                         _____________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-19-07